HARWOOD, Judge.
This cause was submitted on the record proper. Pursuant to a writ of certiorari issued by this court after the original submission of this cause had been set aside, a certified copy of the judgment entry from the clerk below has been forwarded to this court.
The appellants were indicted jointly, the indictment containing two counts, one charging burglary, and the other charging grand larceny.
The judgment entry forwarded pursuant to the writ of certiorari shows that both of the accused entered pleas of guilty, and were by the court adjudged guilty of grand larceny.
The said judgment then recites: “And now on'the 30th day of March 1949, the defendants being present in open court in person, and being asked by the court if they had anything to say why the sentence of the law should not be pronounced upon them say nothing. It is therefore1 considered and adjudged by the court and it is the judgment and sentence of the court *248that the defendants, R. B. Patty and Leonard Weaver, be imprisoned in the penitentiary of the State of Alabama for a period of 4 years, each.” (Italics ours).
Appellants’ counsel argues that the above constitutes a joint sentence, rather than one several as to each accused. This argument is untenable. The use of the word each constituted a sentence on each one of the defendants separately. See Vol. 14, Words and Phrases, Perm.Ed., page 5, for numerous legal definitions and interpretations of the word “each.”
Otherwise, no error probably injurious to the substantial rights of appellants is disclosed by this record proper, and this cause is hereby affirmed.
Affirmed.

. 33 Ala.App. 364.